Citation Nr: 0432461	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  02-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as nervousness.

2.  Entitlement to service connection for a disability 
manifested by staggering.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1958 to 
May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes initially that there appears to be some 
confusion with respect to the veteran's claim for 
"nervousness".  By way of history, the Board notes that in 
October 1994, the veteran filed a claim for tremors of his 
hands.  In a December 1995 rating decision, service 
connection for tremors in both hands was denied.  The veteran 
did not appeal that decision.

In September 2001, the veteran filed a claim for nervousness 
and staggering.  After reviewing VA outpatient treatment 
records, the veteran was scheduled for a neurological 
examination and a psychiatric examination.  Thereafter, in an 
April 2002 rating decision, the subject of this appeal, the 
veteran's claims were denied.  The issues discussed included 
service connection for depression/anxiety (claimed as 
nervousness) and service connection for staggering.

The Board notes that the veteran's May 2002 notice of 
disagreement states that his "nervousness is not a mental or 
emotional condition but a physical condition."  On the 
veteran's October 2002 VA Form 9, he states, "I do not 
believe that anywhere in my medical records does it state 
that my "nervousness is a result of depression.  When I 
received orders for Vietnam, yes I was apprehensive, but not 
depressed.  I must continue on medication (klonopin) in order 
that my hands do not shake or tremble, just as a diabetic 
must take insulin to control the [disease]."

At the veteran's hearing at the RO in January 2004, the 
veteran affirmatively answered the question, "The 
nervousness is related as a medical condition and not a 
psychiatric condition?"  The veteran confirmed that his 
"nervousness" of his hands was manifested by trembling.  
The veteran acknowledged that he takes medication in order to 
control the trembling.  The veteran requested that his 
medical records be reviewed more thoroughly to look for the 
word "nervousness" and not tremors because the veteran 
stated that he was never treated for tremors while he was in 
the military.  

The April 2004 statement of the case acknowledged that 
service medical records indicate that the veteran was seen in 
August 1964 for complaints of "nervousness" since 1958 and 
that this was manifested as anxiety and shaking tremors.  In 
fact, in August 1964, the veteran complained of nervousness, 
weight loss, and tremulousness on an isolated duty physical 
for Vietnam.  An internal medicine consultation revealed no 
evidence of thyroid or CNS dysfunction.  The consultant's 
impression was chronic anxiety.

Since his military retirement, the veteran has been diagnosed 
with tremors, depression, impulse control disorder, and 
anxiety.

It appears that there is both a mental and physical component 
to the veteran's claimed "nervousness" disability.  
Therefore, in order to afford the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  In this regard, medical opinions in 
conjunction with review of the entire record and examinations 
of the veteran is warranted to indicate whether or not the 
veteran's suffers from a current psychiatric or physical 
disability as a result of his military service.  38 C.F.R. 
§ 3.159(c)(4). 
  
It is also the Board's opinion that the veteran be afforded 
an examination to determine the etiology of his current 
disability manifested by staggering.  The Board notes that 
the veteran has been diagnosed with peripheral neuropathy and 
ataxia.  In addition, the veteran has asserted that his 
"staggering" has been related to nerve damage caused by his 
exposure to Agent Orange while in Vietnam.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of his present 
"nervousness" disability.  The claims 
file must be made available to and 
reviewed by the examiners in conjunction 
with the examinations, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiners should 
provide opinions as to whether it is at 
least as likely as not that the veteran's 
current disability, claimed as 
nervousness, is related to the symptoms 
documented during the veteran's active 
duty service or in any way related to the 
veteran's military service.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present disability 
manifested by staggering.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current disability, 
manifested by staggering, is related to 
the veteran's military service, including 
his exposure to Agent Orange.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



